Citation Nr: 1435756	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1971, to include service in the Republic of Vietnam from December 1969 to February 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from An October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board previously remanded this matter in July 2012.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that peripheral neuropathy of the upper extremities was caused by service-connected diabetes mellitus. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In August 2012, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral ulnar neuropathies across the elbows, left greater than right.  The examiner stated that, in terms of neurological manifestation, diabetes would easily be expected to lead to the presentation of polyneuropathy.  The examiner noted that two EMG's did not show evidence of polyneuropathy.  The examiner stated that a finding of bilateral ulnar neuropathies across the elbow and no polyneuropathy, as in the Veteran's case, is unlikely to be explained by diabetes.  The examiner opined that the bilateral ulnar neuropathies across the elbows, left greater than right, are less likely as not caused by, or a result of diabetes mellitus.  The opinion did not specifically address whether bilateral ulnar neuropathies are aggravated by service-connected diabetes mellitus.  

As the August 2012 VA examination did not provide an opinion regarding whether the Veteran's ulnar neuropathies are aggravated by diabetes mellitus, it is necessary to remand the claim for an addendum opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the August 2012 VA examiner for an addendum opinion.  The examiner should review the claims file and provide the following opinions:

a) Whether it is at least as likely as not that the Veteran's current bilateral ulnar neuropathies are aggravated (permanently worsened) by his service-connected diabetes mellitus.  

b) If it is determined that the Veteran's bilateral ulnar neuropathies are aggravated by his diabetes mellitus, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The VA examiner should provide a detailed rationale for any opinions provided.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  In the event that the August 2012 VA examiner is not available, a medical opinion should be obtained from another examiner that addresses the inquiries set forth above regarding the disability claimed.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



